Field, C. J.
delivered the opinion of the' Court—Cope, J. concurring.
This is a suit in equity to set aside a judgment recovered in the late Superior Court of the city of San Francisco. The claim for relief- rests upon the alleged nullity of the judgment, for the want of jurisdiction over the person of the complainant. ■ At the *158time the action in the Superior Court was commenced, the complainant was a resident of Alameda County, and the summons was served upon him in that county; and the point is made, and sustained by the District Court, that the Superior Court was not authorized to send its original process beyond the limits of the city of San Francisco. This ruling was confessedly based upon the case of Meyer v. Kalkman, (6 Cal. 590,) and was made previous to the decision of Hickman v. O’Neal, (10 Cal. 294.)
It is true, as stated in Meyer v. Kalkman, that the Superior Court was a Municipal Court, and possessed only an inferior and limited jurisdiction, but the conclusion is not warranted that the Legislature could not authorize its process to run beyond the territorial limits for which the Court was especially created. Its character as a municipal and inferior Court, depended upon the subjects of its jurisdiction and its relation to other tribunals, and not upon the form of its process or the counties to which it might be issued. In Hickman v. O’Neal, the question determined related to the authority of the Court'-to issue its final process beyond the city; but the statute makes no distinction between the • two kinds of process, and we are unable to perceive any constitutional inhibition to the granting of the authority in the one case, which does not exist equally in the other.
The decree is reversed, with directions to the Court below to dismiss the suit.